t c summary opinion united_states tax_court preston l kott petitioner v commissioner of internal revenue respondent docket no 30012-13s filed date preston l kott pro_se emile louis hebert iii for respondent summary opinion pugh judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case on date respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and a penalty under sec_6662 of dollar_figure the issues for decision are whether petitioner is liable for the additional tax imposed by sec_72 for distributions from a sec_401 retirement_plan and whether petitioner is liable for a penalty under sec_6662 and b for a substantial_understatement_of_income_tax arising from his failure to report the distributions background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner lived in louisiana at the time his petition was filed during petitioner received distributions totaling dollar_figure from his sec_401 retirement_plan administered by ing life_insurance annuity co ing at the time of those distributions petitioner had not reached the age of 59½ petitioner withdrew the amounts because of financial hardship as he was delinquent in his mortgage payments and wanted to avoid foreclosure he did not include the distributions in his gross_income on hi sec_2011 federal_income_tax return petitioner does not dispute that he also failed to include a state tax_refund of dollar_figure in his gross_income discussion sec_72 imposes a additional tax on early distributions from a qualified_retirement_plan including a sec_401 retirement_plan see sec_4974 petitioner concedes that the distributions should have been included in his gross_income but argues that the additional tax should not be imposed because the distributions were due to financial hardship and therefore excepted from the additional tax under sec_72 sec_72 sets forth specific exemptions but those exemptions do not include a general financial hardship exemption see 111_tc_250 holding that a distribution received as a result of financial hardship was subject_to the sec_72 additional tax because no exception exists for financial hardship milner v commissioner tcmemo_2004_111 same gallagher v commissioner tcmemo_2001_34 holding that a distribution received by taxpayers because of financial hardship and used to pay bills tuition at their son’s private high school and other personal expenses was subject_to the sec_72 additional tax the burden of production with respect to the sec_72 additional tax is on the taxpayer see el v commissioner t c __ __ slip op pincite date petitioner does not argue that any of the existing statutory exemptions applies he also provided no evidence that he would qualify for the first-time- homebuyer exemption see cole v commissioner tcmemo_2006_44 in particular he made no showing that he used the distributions to pay acquisition costs for his home see id petitioner points the court’s attention to the exception in sec_1 k - d iii b income_tax regs which permits sec_401 retirement plans to make distributions to employees for payments necessary to prevent eviction from the employee’s principal_residence or foreclosure unfortunately for petitioner that regulation only permitted his sec_401 retirement_plan to make the hardship distributions to him it did not exempt the distributions from the additional tax under sec_72 because no statutory exemption applies petitioner is liable for the additional tax on the dollar_figure in distributions from his sec_401 retirement_plan administered by ing the second issue for decision is whether petitioner is liable under sec_6662 and b for the accuracy-related_penalty for an underpayment_of_tax attributable to a substantial_understatement_of_income_tax for there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of of the tax required to be shown on the return for the tax_year or dollar_figure sec_6662 sec_1_6662-4 income_tax regs the understatement of income_tax is dollar_figure which exceeds dollar_figure therefore respondent has met his burden of producing evidence that petitioner’s underpayment was attributable to a substantial_understatement_of_income_tax and petitioner is liable for the penalty unless he comes forward with persuasive evidence that the penalty is inappropriate because for example he acted with reasonable_cause and in good_faith see sec_6664 116_tc_438 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess her or his proper tax_liability id see halby v commissioner tcmemo_2009_204 petitioner did not rely upon an adviser and admitted in testimony that the omission of the distributions from his taxable_income was an oversight ten percent of the total_tax required to be shown dollar_figure per the notice_of_deficiency is dollar_figure which is less than dollar_figure while petitioner might have been able to but did not establish reasonable_cause for omitting the additional tax he admitted that he did not consider the tax at the time he filed the return his candor is laudable but it does not establish reasonable_cause for the underpayment therefore the penalty is sustained to reflect the foregoing decision will be entered for respondent
